Case 8:18-cv-01130-JLS-GJS Document 35 Filed 02/15/19 Page 1 of 8 Page ID #:656



   1   DAWN SESTITO (S.B. #214011)
       dsestito@omm.com
   2   R. COLLINS KILGORE (S.B. #295084)
       ckilgore@omm.com
   3   O’MELVENY & MYERS LLP
       400 South Hope Street
   4   Los Angeles, California 90071-2899
       Telephone: (213) 430-6000
   5   Facsimile: (213) 430-6407
   6   Attorneys for Defendant
       Trader Joe’s Company
   7

   8

   9

  10                      UNITED STATES DISTRICT COURT
  11                     CENTRAL DISTRICT OF CALIFORNIA
  12                                  SOUTHERN DIVISION
  13

  14   DANA WEISS, an individual, and       Case No. 18-cv-01130-JLS-GJS
       all others similarly situated,
  15
                         Plaintiff,         REPLY IN SUPPORT OF DEFENDANT
  16                                        TRADER JOE’S COMPANY’S
             v.                             REQUEST FOR JUDICIAL NOTICE
  17
       TRADER JOE’S COMPANY, a
  18   California Corporation; and DOES 1   Judge: Hon. Josephine L. Staton
       through 10,                          Courtroom: 10A
  19
                         Defendant.         Date: March 8, 2019
  20                                        Time: 10:30AM
  21

  22

  23

  24

  25

  26

  27

  28
                                                                     REPLY ISO REQUEST
                                                                    FOR JUDICIAL NOTICE
                                                                       18-cv-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 35 Filed 02/15/19 Page 2 of 8 Page ID #:657



   1        REPLY IN SUPPORT OF DEFENDANT TRADER JOE’S COMPANY’S
   2                     REQUEST FOR JUDICIAL NOTICE

   3   I.     INTRODUCTION
   4          In response to Trader Joe’s Request for Judicial Notice (the “Request”),
   5   Plaintiff objects to Trader Joe’s use of the blog post that Plaintiff’s First Amended
   6   Complaint (“FAC”) cites to and relies on as factual support for her claims. Plaintiff
   7   objects on the grounds that Trader Joe’s seeks to “offer this document as a fact,”
   8   which Plaintiff contends is improper on a motion to dismiss.1 Similarly, she objects
   9   to the Court’s consideration of the label design of Trader Joe’s Alkaline Water,
  10   even though her allegations center on the label’s representations and she depicted
  11   much of the label in the FAC. Plaintiff contends the label design has a “substantive
  12   change” from the label depicted in the FAC and because, she asserts, it is being
  13   used to contradict assertions in the FAC.
  14          These arguments miss the mark because the exhibits are incorporated by
  15   reference and thus are treated as though Plaintiff herself pleaded them in the FAC.
  16   Plaintiff cannot escape the extent to which the full product label and the content of
  17   the blog post undermine her own claims by omitting or mischaracterizing them in
  18   her FAC and then seeking to challenge their admissibility. This is the very conduct
  19   the incorporation by reference doctrine is designed to prevent. The Court should
  20   consider the two exhibits as incorporated within Plaintiff’s own allegations when it
  21   rules on Trader Joe’s Motion to Dismiss the FAC.
  22

  23

  24

  25

  26
       1
        Trader Joe’s does not offer the blog post as fact—quite the contrary. Trader Joe’s
  27   argues no reasonable person could rely on the blog post to argue that Trader Joe’s
  28   engaged in fraud. (See Reply in Support of Trader Joe’s Mot. to Dismiss at 3–4.)
                                                                           REPLY ISO REQUEST
                                                -1-                       FOR JUDICIAL NOTICE
                                                                             18-cv-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 35 Filed 02/15/19 Page 3 of 8 Page ID #:658



   1   II.   ARGUMENT
   2         A.     Incorporation by Reference of Plaintiff’s Cited Blog Post is
                    Proper
   3

   4         Judicial notice of the LifeIonizers.Com Blog Post (“Blog Post”), attached to
   5   Trader Joe’s Request for Judicial Notice as Exhibit 2 to the Declaration of Collins
   6   Kilgore, is proper under the doctrine of incorporation by reference. The very
   7   authority Plaintiff relies on in her objections supports Trader Joe’s position.
   8   According to the Ninth Circuit in Khoja v. Orexigen Therapeutics, Inc., the
   9   incorporation by reference doctrine “prevents plaintiffs from selecting only portions
  10   of documents that support their claims, while omitting portions of those very
  11   documents that weaken—or doom—their claims.” 899 F.3d 988, 1002 (9th Cir.
  12   2018). This is exactly what Plaintiff has done in her FAC. Plaintiff has
  13   mischaracterized a portion of the Blog Post for inclusion in her FAC while omitting
  14   the document itself. Review of the document makes clear that it does not support
  15   the conclusion in the FAC that “[m]ost of the reviewers who tested Trader Joe’s
  16   Product found it to be at a pH of 6.” (See FAC ¶ 68); see also Parrino v. FHP, Inc.,
  17   146 F.3d 699, 706 (9th Cir. 1998) (stating that the “policy concern underlying” the
  18   incorporation by reference doctrine is to “[p]revent[] plaintiffs from surviving a
  19   Rule 12(b)(6) motion by deliberately omitting references to documents upon which
  20   their claims are based”), overruled by statute on other grounds as stated in Abrego
  21   Abrego v. The Dow Chem. Co., 443 F.3d 676, 681–82 (9th Cir. 2006); accord Coto
  22   Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010).
  23         The FAC includes a link to the Blog Post, entitled “Trader Joe’s Alkaline
  24   Water Fails to test at 9.5 pH: Reviews,” which shows that the source from which
  25   Plaintiff draws the conclusion about Trader Joe’s product is an advertisement by a
  26   competitor. (Declaration of Collins Kilgore “Kilgore Decl.” Ex. 2 at 3.) For
  27   example, Plaintiff’s selective description of the Blog Post excludes that the universe
  28
                                                                            REPLY ISO REQUEST
                                                 -2-                       FOR JUDICIAL NOTICE
                                                                              18-cv-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 35 Filed 02/15/19 Page 4 of 8 Page ID #:659



   1   of “reviewers” who allegedly tested Trader Joe’s Alkaline Water at a pH less than
   2   9.5 is limited to three individuals—“Mark,” “John,” and “Kiki Beckler.” (Id. at 4–
   3   5.) The purported “reviews” by “Mark” and “John” make no mention of Trader
   4   Joe’s or the Product at issue, and the latter claims to have tested the product at a pH
   5   of only slightly less than 9.5. (Id.)
   6         Courts routinely grant judicial notice of documents in similar circumstances.
   7   See Khoja, 899 F.3d at 1004–05 (affirming incorporation by reference of several
   8   reports, even where plaintiff’s complaint only briefly mentioned the reports because
   9   the reports formed the basis of plaintiff’s claims); Parrino, 146 F.3d at 706
  10   (affirming incorporation by reference of the employee health plan when plaintiff
  11   based his claims on his coverage under the plan). Like the reports in Khoja and the
  12   employee health plan in Parrino, the Blog Post cited in Plaintiff’s FAC forms the
  13   basis of Plaintiff’s allegation that Trader Joe’s falsely represented the pH level of
  14   the Alkaline Water product, (id. ¶¶ 11, 65–68), and Plaintiff has not disputed the
  15   authenticity the Blog Post found at the web address in her complaint, (id. ¶ 68).
  16         B.     Plaintiff’s Objections to Judicial Notice of the Product’s Label are
                    Immaterial
  17

  18         Plaintiff asserts that judicial notice of the label design of Trader Joe’s
  19   Alkaline Water Product is inappropriate because the label “does not include the
  20   expiration date of the Product” and thus violates the “Rule of Completeness.”
  21   (Plaintiff’s Evidentiary Objections and Request to Strike Portions of the
  22   Declarations of Matt Sloan and Collins Kilgore (“Pl.’s Evid. Obj.”) at 1–2.)
  23   Plaintiff also objects to judicial notice because Trader Joe’s “offered [the label
  24   design] to show how magnesium may offset degradation of the pH of the Product,
  25   as referred to in the Motion, p. 13:9-12.” (Id. at 2.) These objections are
  26   immaterial because the document is not being offered as evidence, but instead to be
  27

  28
                                                                            REPLY ISO REQUEST
                                                 -3-                       FOR JUDICIAL NOTICE
                                                                              18-cv-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 35 Filed 02/15/19 Page 5 of 8 Page ID #:660



   1   treated as part of the allegations in the FAC because the label has been incorporated
   2   by reference.2
   3         Plaintiff’s allegations stem directly from the representations on the Product’s
   4   label, but the images of the label in Plaintiff’s FAC are incomplete. Trader Joe’s is
   5   thus entitled to judicial notice of the label design to enable the Court to view all
   6   product representations. See McKinnis v. Gen. Mills, Inc., No. CV 07–2521 GAF
   7   (FMOx), 2007 WL 4762172, at *3–4 (C.D. Cal. Sept. 18, 2007) (taking judicial
   8   notice of product labels where labels attached to the complaint were insufficient);
   9   see also Shaker v. Nature’s Path Foods, Inc., No. EDCV 13–1138–GW (OPx),
  10   2013 WL 6729802, at *5 n.7 (C.D. Cal. Dec. 16, 2013) (taking judicial notice of
  11   product label at motion to dismiss stage); Samet v. Procter & Gamble Co., No.
  12   5:12–CV–01891 PSG, 2013 WL 3124647, at *2 (N.D. Cal. June 18, 2013) (same).
  13   The lack of an “expiration date” is immaterial. Trader Joe’s submitted the entire
  14   contents of the label design which does not include an “expiration date,” see Fed. R.
  15   Evid. 106, and Trader Joe’s has not represented that Exhibit 1 is an actual label of
  16   one of Trader Joe’s Alkaline Water bottles. (See Declaration of Matt Sloan (“Sloan
  17   Decl”) ¶ 2.) Finally, Trader Joe’s does not seek judicial notice of the label to show
  18   that “magnesium may offset degradation of the pH of the Product,” (Pl.’s Evid.
  19   Obj. at 2), but rather to “prevent plaintiff[] from selecting only portions of [the
  20

  21
       2
  22     In any event, Federal Rule of Evidence 106 supports Trader Joe’s position more
       than Plaintiff’s because the image of the Product’s label Plaintiff includes in the
  23   FAC is incomplete. See Fed. R. Evid. 106 (“If a party introduces all or part of a
  24   writing or recorded statement, an adverse party may require the introduction, at that
       time, of any other part—or any other writing or recorded statement—that in fairness
  25   ought to be considered at the same time.”). Moreover, under Rule 106 Plaintiff
  26   may ask the Court to consider additional material, but she has declined to do so.
       See Fed. R. Evid. 106 (providing that an adverse party may seek introduction “of
  27   any other part—or any other writing or recorded statement—that in fairness ought
  28   to be considered at the same time.”).
                                                                            REPLY ISO REQUEST
                                                 -4-                       FOR JUDICIAL NOTICE
                                                                              18-cv-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 35 Filed 02/15/19 Page 6 of 8 Page ID #:661



   1   Product’s label] that support [her] claims.” Khoja, 899 F.3d at 1002. 3 For these
   2   reasons, judicial notice of Trader Joe’s label design is appropriate.
   3          C.    Plaintiff’s Other Evidentiary Objections Based on the Federal
                    Rules of Evidence Should Be Overruled
   4

   5       Plaintiff’s Objections           Trader Joe’s Responses to Objections
   6
       1. (¶ 2 Kilgore Decl. and       Trader Joe’s does not seek judicial notice of the
   7   accompanying exhibit 2).        truth of the matters the Blog Post asserts, see
                                       Velazquez v. GMAC Mortg. Corp., 605 F. Supp.
   8   Mr. Kilgore seeks to offer      2d 1049, 1057 (C.D. Cal. 2008), but rather to ask
       this document as a fact to      the Court to treat the Blog Post as though it is
   9   establish his legal argument.   “part of the complaint itself” in order to “prevent
                                       plaintiff[] from selecting only portions of
  10   Fed. R. Evid. 106,              documents that support [her] claims.” Khoja, 899
       401, 402, 403, 602, 1002.       F.3d at 1002.
  11
       This is an improper             Rule 106 is satisfied because Trader Joe’s has
  12   submission by a moving          introduced a complete computer printout of the
       party on a Motion to Dismiss    Blog Post at the web address provided by
  13   pursuant to Fed. R. Civ.        Plaintiff in her FAC. (See Kilgore Decl. ¶ 2.)
       Proc. 12(b)(6). Khoja v.        Plaintiff does not introduce any other evidence to
  14   Orexigen Therapeutics, 899      be considered with the Blog Post under this Rule.
       F.3d 988 (9th Cir. 2018).       See Fed. R. Evid. 106.
  15
                                       Rules 401, 402, and 403 are satisfied because the
  16                                   Blog Post is clearly relevant; as discussed above,
                                       Plaintiff cites to the Blog Post in her FAC and
  17                                   utilizes the Blog Post as factual support for her
                                       claim that Trader Joe’s falsely represented the pH
  18                                   level of its Product. (See, e.g., FAC ¶¶ 5, 11, 12,
                                       65–68.) Trader Joe’s request for judicial notice
  19                                   does not pose a risk of “unfair” prejudice or any
                                       other risk because Trader Joe’s seeks the Court’s
  20                                   full attention to a source Plaintiff has decided to
                                       selectively cite to in her FAC and because
  21                                   consideration of the Blog Post is pertinent to this
                                       Court’s ruling on Trader Joe’s Motion to Dismiss.
  22
                                       Rule 602 is irrelevant because testimonial
  23                                   evidence is not in issue. Regardless, Collins
                                       Kilgore has personal knowledge of the Blog Post
  24                                   as he last visited the site on January 16, 2019.
                                       (Kilgore Decl. ¶¶ 1–2.)
  25

  26
       3
        The Court may also take judicial notice of the label design under Rule 201
  27   because the label design is “not subject to reasonable dispute” because Plaintiff has
  28   not raised a question about the authenticity of its source. See Fed. R. Evid. 201(b).
                                                                           REPLY ISO REQUEST
                                                -5-                       FOR JUDICIAL NOTICE
                                                                             18-cv-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 35 Filed 02/15/19 Page 7 of 8 Page ID #:662



   1                                    Rule 1002 is satisfied because a computer
                                        printout of electronically stored information is an
   2                                    “original” for purposes of the rule. Fed. R. Evid.
                                        1001(d) (“For electronically stored information,
   3                                    ‘original’ means any printout — or other output
                                        readable by sight — if it accurately reflects the
   4                                    information.”) Additionally, Plaintiff has not
                                        raised a “genuine question” about the exhibit’s
   5                                    authenticity. See Fed. R. Evid. 1003.
   6
       2. (¶ 2 and ¶3 of Sloan Decl.    Rule 106 is satisfied with respect to the Product’s
   7   and accompanying exhibit         label design for the reasons stated in Section
       1).                              II.B., above.
   8
       Mr. Sloan seeks to offer         Rules 401, 402, and 403 are satisfied because the
   9   evidence of a “label             label design is relevant to Plaintiff’s claims of
       design” that includes            false representation. (See, e.g., FAC ¶¶ 11–16,
  10   everything except “non-          43–49.) There is no risk of unfair prejudice or
       substantive changes.”            other risk because Plaintiff refers to the label of
  11   Mr. Sloan’s declaration is       Trader Joe’s Alkaline Water extensively in the
       also offered to show how         FAC, includes depictions of parts of the label,
  12   magnesium may offset             and relies on statements on Alkaline Water’s
       degradation of the pH of         label as the basis for her claims.
  13   the Product, as referred to
       in the Motion, p. 13:9-12.       Rule 602 is irrelevant because testimonial
  14                                    evidence is not in issue. Regardless, Matt Sloan,
       Fed. R. Evid. 106,               as Vice President of Marketing-Product for
  15   401, 402, 403, 602,              Trader Joe’s, clearly has personal knowledge of
       1002.                            Trader Joe’s label design. (See Sloan Decl. ¶¶ 1–
  16                                    3.)
       This label does not
  17   include expiration               Rule 1002 is satisfied because the label is a
       date of the Product, a           computer printout of electronically stored
  18   substantive change               information. See Fed. R. Evid. 1001(d).
       not existing on the              Additionally, Plaintiff has not raised a “genuine
  19   label offered, and               question” about the exhibit’s authenticity. See
       thus, violates the               Fed. R. Evid. 1003.
  20   Rule of
       Completeness.
  21

  22   III.   CONCLUSION
  23          For the foregoing reasons, Trader Joe’s respectfully requests that this Court
  24   take judicial notice of Exhibit 1 to the Sloan Declaration and Exhibit 2 to the
  25   Kilgore Declaration included in Trader Joe’s Request for Judicial Notice supporting
  26   its Motion to Dismiss, or, in the alternative, Motion to Strike Plaintiff’s First
  27   Amended Complaint.
  28
                                                                             REPLY ISO REQUEST
                                                 -6-                        FOR JUDICIAL NOTICE
                                                                               18-cv-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 35 Filed 02/15/19 Page 8 of 8 Page ID #:663



   1 Dated: February 15, 2019               DAWN SESTITO
   2                                        R. COLLINS KILGORE
                                            O’MELVENY & MYERS LLP
   3

   4

   5

   6
                                            By: /s/ Dawn Sestito
                                                  Dawn Sestito
   7                                        Attorneys for Defendant
   8                                        TRADER JOE’S COMPANY

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                                   REPLY ISO REQUEST
                                           -7-                    FOR JUDICIAL NOTICE
                                                                     18-cv-01130-JLS-GJS
